Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EX-99(d)(4) INTERCREDITOR AND SUBORDINATION AGREEMENT This INTERCREDITOR AND SUBORDINATION AGREEMENT is entered into as of August 5, 2008, between WELLS FARGO FOOTHILL, INC., a California corporation, as agent for the Senior Lenders ( Senior Agent ), and BUCA FINANCING, LLC, as agent for the Subordinated Lenders ( Subordinated Agent ), in light of the following: R E C I T A L S A. Senior Agent and various financial institutions (collectively,  Senior Lenders  and together with Senior Agent, the  Senior Creditors ), on the one hand, and BUCA, Inc., a Minnesota corporation ( Parent ), and certain of Parents Subsidiaries party thereto, as borrowers (such Subsidiaries, together with Parent,  Borrowers ) on the other hand, have entered into that certain Credit Agreement, dated as of November 15, 2004 (as amended, restated, supplemented, refinanced and otherwise modified from time to time, the  Senior Creditor Loan Agreement ), pursuant to which Senior Creditors have agreed to extend certain financial accommodations to Borrowers. B. As security for the prompt payment and performance of the Senior Creditor Indebtedness (as hereinafter defined), each Obligor (as hereinafter defined) has granted Senior Agent a security interest in all of the Collateral (as hereinafter defined), for the benefit of the Senior Creditors. C. Subordinated Agent and various financing institutions (collectively,  Subordinated Lenders  and together with the Subordinated Agent, the  Subordinated Creditors ), on the one hand, and the Borrowers have entered into that certain Credit Agreement, dated as of the date hereof (as amended, restated, supplemented, refinanced and otherwise modified from time to time, the  Subordinated Creditor Loan Agreement ) pursuant to which Subordinated Creditors have agreed to extend $3,500,000 in advances and certain other financial accommodations to the Borrowers to the extent provided for therein. D. As security for the prompt payment and performance of the Subordinated Creditor Indebtedness (as hereinafter defined), each Obligor has granted or may hereafter grant Subordinated Agent a security interest in all of the Collateral, for the benefit of the Subordinated Creditors. E. Senior Agent and Subordinated Agent wish to agree as to their respective rights to repayment by, and liens upon and security interests in the assets of Obligors, and as to certain other rights, priorities, and interests as between Senior Agent and the other Senior Creditors, on the one hand, and the Subordinated Agent and the other Subordinated Creditors, on the other hand. A G R E E M E N T In consideration of the foregoing, the mutual covenants contained herein, and for other good and valuable consideration, the receipt of which Senior Agent and Subordinated Agent hereby acknowledge, Senior Agent and Subordinated Agent hereby agree as follows: 1. Definitions .Capitalized terms used but not defined herein shall have the meanings given to them in the Senior Creditor Loan Agreement. In addition, the following terms, as used in this Agreement, shall have the following meanings:  Accounts ,  Chattel Paper ,  Deposit Accounts ,  Documents ,  Equipment ,  Fixtures ,  General Intangibles ,  Instruments ,  Inventory ,  Investment Property , and  Proceeds , shall have the meanings assigned to them under the UCC.  Agreement  means this Intercreditor and Subordination Agreement together with any and all amendments, extensions, modifications, riders, addenda, exhibits, and schedules hereto.  Bankruptcy Code  means Title 11 of the United States Code entitled Bankruptcy, as now or hereafter in effect, or any successor statute. 1  Bankruptcy Law  means the Bankruptcy Code and any other federal, state, or foreign law for the relief of debtors or similar insolvency, reorganization act, state or federal law, common law or equitable cause.  Collateral  means all of each Obligors presently existing and hereafter acquired real and personal property, including Accounts, Chattel Paper, Deposit Accounts, Documents, Equipment, Fixtures, General Intangibles, Instruments, Inventory, and Investment Property; all of each Obligors Proceeds (including insurance proceeds) of the foregoing, and all of Obligors books and records relating thereto.  Control Collateral  means any Collateral consisting of a certificated security (as defined in the UCC), Investment Property, a Deposit Account, and any other Collateral as to which a Lien may be perfected through physical possession or control by the secured party, or any agent therefor.  Discharge of the Senior Creditor Indebtedness  means the date on which the Senior Creditor Indebtedness has been paid in full, in cash (including, in the case of Letters of Credit, cash collateralization on terms satisfactory to Senior Agent in an amount equal to 105% of the aggregate Letter of Credit Usage), and the obligations, if any, of Senior Creditors to extend credit under the Senior Creditor Agreements have been irrevocably terminated.  Disposition  or  Dispose  means the sale, assignment, transfer, license, lease (as lessor), or other disposition of any property by any person (or the granting of any option or other right to do any of the foregoing).  Distribution  means any payment, whether of principal, interest, fees, expenses or costs, or distribution by any Person of assets of any kind or character (whether in cash, securities, assets, by set-off, or otherwise and including by purchase redemption or other acquisition including any distributions which may be received in connection with any confirmed plan of reorganization for any or all of the Obligors).  Enforcement Action  means any action by Subordinated Agent, on behalf of the Subordinated Creditors, to enforce payment or performance by an Obligor of any of the Subordinated Creditor Indebtedness or Subordinated Creditor Agreements, including any of the following: (a) acceleration of the maturity of the Subordinated Creditor Indebtedness; (b) commencement of, prosecution of, or participation in any lawsuit, action or proceeding, whether private, judicial, equitable, administrative, or otherwise (including the commencement or joining with any other creditors in the commencement of any Insolvency Proceeding) against an Obligor or its property; (c) the taking of any action or the exercise of any right or remedy in respect of the setoff for, or recoupment against, the collection of any amounts due in respect of the Subordinated Creditor Indebtedness; (d) exercise of any Secured Creditor Remedy; or (e) in the event of an Insolvency Proceeding: (i) prosecuting a motion for relief from the automatic stay to exercise an Enforcement Action, (ii) objecting to Senior Agents motion for relief from the automatic stay to foreclose on and sell any of the Collateral, (iii) seeking or acquiescing in any request to convert an Insolvency Proceeding under chapter 11 of Title 11 of the Bankruptcy Code to a case under chapter 7 of Title 11 of the Bankruptcy Code, (iv) seeking the appointment of a trustee or examiner with expanded powers for an Obligor or any of its subsidiaries or affiliates, if any or (v) seeking to provide debtor in possession loans or advances to an Obligor wherein Senior Agents liens would be subordinated in priority. Notwithstanding the foregoing, none of (a) the filing by Subordinated Agent of a proof of claim in an Insolvency Proceeding, which proof of claim indicates Subordinated Creditors subordination hereunder, (b) the taking by Subordinated Agent or any Subordinated Creditor of an action consistent with the terms of Section 11(i) hereof, or (c) the exercise by Subordinated Agent or any Subordinated Creditors of their rights under the Warrant (as defined in the Subordinated Creditor Loan Agreement), shall constitute an Enforcement Action.  Exigent Circumstance  means an event or circumstance that materially and imminently threatens the ability of the Senior Agent, as determined in the good faith judgment of the Senior Agent, to realize upon all or any material portion of the Collateral, such as, without limitation, fraudulent or intentional removal, concealment, or abscondment thereof, destruction or material waste thereof (other than to the extent covered by insurance), or the diversion of funds in violation of the Senior Creditor Agreements. 2  Insolvency Proceeding  means (a) any voluntary or involuntary case or proceeding under the Bankruptcy Law with respect to any Obligor, (b) any other voluntary or involuntary insolvency or Insolvency Proceeding or proceeding, or any receivership, liquidation or other similar case or proceeding with respect to any Obligor or with respect to a material portion of its assets, (c) any liquidation, dissolution or winding up of any Obligor whether voluntary or involuntary and whether or not involving insolvency or bankruptcy or (d) any assignment for the benefit of creditors or any other marshaling of assets and liabilities of any Obligor.  Merger Termination Action  has the meaning assigned thereto in Section 3 .  Obligors  means the Borrowers and the Guarantors.  Secured Creditor  means any of Senior Creditors or Subordinated Creditors, or any successor or assignee of any of them, in its capacity as a secured creditor under the Senior Creditor Agreements or the Subordinated Creditor Agreements, respectively.  Secured Creditor Remedies  means any action by a Secured Creditor in furtherance of the sale, foreclosure, realization upon, or the repossession or liquidation of any of the Collateral, including (a) the exercise of any remedies or rights of a secured creditor under Article 9 of the UCC, such as, without limitation, the notification of account debtors, (b) the exercise of any remedies available to a judgment creditor or (c) any other remedy available in respect of the Collateral available to such Secured Creditor under any Secured Creditors Agreement to which it is a party.  Secured Creditors Agreements  means, collectively, the Senior Creditor Agreements and the Subordinated Creditor Agreements.  Secured Creditors Indebtedness  means, collectively, the Senior Creditor Indebtedness and the Subordinated Creditor Indebtedness.  Senior Creditor Agreements  means, collectively, the Senior Creditor Loan Agreement, any Loan Documents referred to therein, and any other document, instrument, or agreement now existing or in the future entered into by or in favor of Senior Creditors and an Obligor in connection with the Senior Creditor Indebtedness or the Collateral, together with any amendments, replacements, substitutions, or restatements thereof ; provided , that any such amendment, replacement, substitution, or restatement is in accordance with the terms of Section 17 hereof.  Senior Creditor Indebtedness  means (a) any and all presently existing or hereafter arising indebtedness, claims, debts, liabilities, and obligations of Obligors owing to the Senior Creditors under the Senior Creditor Agreements (including (i) reimbursement obligations in respect of Letters of Credit, (ii) all obligations or liabilities at any time owing under any Hedge Agreement with any Obligor, (iii) debtor in possession loans or advances and (iv) any obligation to make adequate protection payments relative to proceedings involving the use of cash collateral or motions for relief from the automatic stay in an Insolvency Proceeding), whether direct or indirect, contingent or of any other nature, character, or description (including all interest, fees, costs, expenses and similar items accruing after commencement of any case, proceeding, or other action relating to the bankruptcy, insolvency, or reorganization of an Obligor, including both amounts and interest, fees, costs, expenses and similar items that are allowable claims in such proceeding and all amounts and interest, fees, costs, expenses and similar items that, but for the provisions of the Bankruptcy Code, would have accrued and become due) and (b) any and all obligations pursuant to any amendment, refinancing, replacement, extension, renewal or refunding of the foregoing in favor of Senior Agent and the other Senior Creditors.  Standstill Period  means a period of 120 days from the date of receipt by Senior Agent of a written notice from Subordinated Agent stating that the existence of any Event of Default under the Subordinated Creditor Loan Agreement has occurred and is continuing thereunder and stating Subordinated Agents intention to exercise its rights to take actions with respect thereto. 3  Subordinated Creditor Agreements  means, collectively, the Subordinated Creditor Loan Agreement, any Loan Documents referred to therein, and any other document, instrument, or agreement now existing or in the future entered into by an Obligor with, or in favor of, any Subordinated Creditor in connection with the Subordinated Creditor Indebtedness or the Collateral, together with any amendments, replacements, substitutions, or restatements thereof.  Subordinated Creditor Indebtedness  means any and all presently existing or hereafter arising indebtedness, claims, debts, liabilities, and obligations of Obligors owing to Subordinated Creditors under the Subordinated Creditor Agreements, whether direct or indirect, whether contingent or of any other nature, character, or description (including all interest accruing after commencement of any case, proceeding, or other action relating to the bankruptcy, insolvency, or reorganization of an Obligor, to the extent such interest is an allowable claim in any such proceeding and all amounts and interest that, but for the provisions of the Bankruptcy Code, would have accrued and become due).  UCC  means the Uniform Commercial Code as adopted in the State of New York, or in such other jurisdiction as governs the perfection of the liens and security interests in the Collateral for the purposes of the provisions hereof relating to such perfection or effect of perfection. 2. Subordination and Standstill . (a) Subordination . Subordinated Creditors hereby subordinate any and all Subordinated Creditor Indebtedness to the Senior Creditor Indebtedness. (b) Indebtedness . Except as permitted by Section 11(i), until the earlier of (i) expiration of the Standstill Period (unless Senior Creditors are in good faith pursuing the exercise of their enforcement rights or remedies against, or attempting to vacate any stay on enforcement of their Liens on, all or a material portion of the Collateral), (ii) Discharge of the Senior Creditor Indebtedness has occurred, or (iii) the date of the stated maturity of the Subordinated Creditor Indebtedness (unless as of such date either (A) a payment default exists after an acceleration of the Senior Creditor Indebtedness or (B) an Insolvency Proceeding has been commenced with respect to any Obligor), Subordinated Creditors shall not accept or receive, by payment, setoff, or in any other manner, from an Obligor or any other obligor under the Subordinated Creditor Indebtedness, any Distribution, including payment of or for adequate protection in an Insolvency Proceeding, which may now or hereafter be owing to any Subordinated Creditor on account of the Subordinated Creditor Indebtedness.
